Notice of Pre-AIA  or AIA  Status
The reason for this corrected Notice of Allowance is because of the IDS failed to provide the dates on foreign patents.  The attached IDS statement now has those dates.
Examiner’s Comments
Terminal Disclaimer
The terminal disclaimer filed on 5/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,661,713 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/12/2021 is acknowledged.
Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Swan on 5/3/2021.

The application has been amended as follows: 
	Claim 33 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner asserts that none of the prior art of record, alone or in combination, disclose or suggest the claimed limitations.  The terminal disclaimer was necessary to overcome the obvious type double patenting the claims of ‘713 in view of US 3979538 (Gilman).  Gilman teaches grinding to reduce size of flock length, at least see col. 2, lines 55-60.  The present claims are allowable in view of the closest prior art (JPH3-170101 JP) inasmuch as grinding off of the small individual particles attached to the protrusions would defeat the purpose of Kubota which was trying to achieve – adding fibers (particles) to the ground contacting portions of the shoe bottom to provide slip resistance.  Also, see page 4 of the Board Decision filed 9/24/2012 in application 11/530419 (US Patent No. 8661713).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732